Title: Tench Ringgold to James Madison, 7 July 1831
From: Ringgold, Tench
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    New York
                                
                                 July 7th. 1831
                            
                        
                        
                        I gave you, on the 4th instant, a short account of the death of your old and valued friend Mr Monroe; and now
                            perform the promise, then made, to write to you again before I left this City.
                        I have been his constant attendant & nurse, since the first of May, with the exception of one week;
                            during all May & part of June, he had chills & fever every day, they were however subdued early in June,
                            but the disturbing cough, by which he has been tormented for many years, and which was the cause of his death was too
                            obstinate & deeply seated on his lungs to be removed by human skill. On Friday the 1st of July it became evident
                            that speedy dissolution was at hand, and he died (as I have informed you) at 1/2 past three O clock on Monday without a
                            struggle and resigned to his fate in the most perfect possession of his mental faculties.
                        During his illness he often mentioned you to me; and expressed not only his most affectionate regard,
                            respect, and esteem for you, which it gave him pleasure to say had never for forty years been for one moment interrupted,
                            but his great regret that he should leave this world without having the happiness of once more beholding you, his oldest
                            and most valued friend. Of Mrs. Madison he likewise often spoke with affectionate respect and esteem.
                        For many weeks before his death, he was convinced it was impossible for him to recover, & he
                            repeatedly exprest the most ardent wish to die; when the event approached he met it, calm and resigned. I have the honor
                            to be Dear Sir with profound respect & esteem your sincere friend & obt sert
                        
                        
                            
                                Tench Ringgold
                            
                        
                    